DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claim 1 is allowable. The restriction requirement between Groups I and II , as set forth in the Office action mailed on 23 July 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II, Claim 11 is withdrawn.  Claim 11, directed to a layer-shaped article comprising the fluorine-containing resin particle according to Claim 1, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, the Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1-3, 5-11, and 18-21 are allowed.  The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 has been amended to recite a fluorine-containing resin particle comprising 7-30 carboxyl groups per 106 carbon atoms, and 0-3 ppm of a basic amine compound.  The fluorine-containing resin particles are selected from the group consisting of particles of polytetrafluoroethylene (PTFE), tetrafluoroethylene‐hexafluoropropylene copolymer (FEP), tetrafluoroethylene‐perfluoro(alkyl vinyl ether) copolymer (PFA), ethylene‐tetrafluoroethylene copolymer (ETFE), and ethylene‐chlorotrifluoroethylene copolymer (ECTFE). 
Table 1 presented at page 104 of the instant specification includes Examples 1-6 which contain 7-30 carboxyl groups per 106 carbon atoms and 0-3 ppm of a basic amine compound.  
Table 1 also includes Comparative Examples 1-3.  Comparative Example 1 includes 4 ppm of a basic amine compound and 75 carboxyl groups per 106 carbon atoms.  Comparative Example 2 includes 1 ppm of a basic amine compound and 75 carboxyl groups per 106 carbon atoms.  Comparative Example 3 includes 10 ppm of a basic amine compound and 7 carboxyl groups per 106 carbon atoms.  In other words, Comparative Example 1 includes amounts of both carboxyl groups and a basic compound falling outside the claimed ranges.  Comparative Example 2 includes an amount of carboxyl groups falling outside the claimed range and an amount of basic compound falling within the claimed range.  Comparative Example 3 includes an amount of carboxyl groups falling within the claimed range and an amount of basic compound falling outside the claimed range. 
Examples 1-6 each exhibit a combination of both chargeability and residual potential greater than or equal to 3.  None of Comparative Examples 1-3 achieve this combination of both chargeability and residual potential.  
Table 2 presented at page 111 of the instant specification includes Examples 11-17 which contain 7-30 carboxyl groups per 106 carbon atoms and 1-3 ppm of a basic amine compound.  
Table 2 also includes Comparative Examples 11 and 12.  Comparative Examples 11 and 12 include 4 ppm of a basic amine compound and 75 carboxyl groups per 106 carbon atoms.  In other words, Comparative Examples 11 and 12 each includes amounts of carboxyl groups and a basic compound falling outside the claimed ranges.
The inventive examples exhibit a combination of superior dispersibility, image quality, and scratch resistance relative to the comparative examples.  Each of the inventive examples achieved a C rating or better in each of these categories, indicating (i) only local aggregation to an extent that no practical problem is posed; (ii) less than 10% by area of density nonuniformity to an extent that no practical problem is posed; and (iii) no scratches visible to the naked eye.  Neither Comparative Example 11 nor Comparative Example 12 were able to exceed a D rating in either dispersibility or image quality, indicating that (i) extensive aggregation was found leading to noise generation, and (ii) density nonuniformity was visible with the naked eye to an extent that it posed an image quality problem in a high-image-quality machine such as a color machine.
The inventive examples employ only PTFE as a fluorine-containing resin and use only ammonia or triethylamine (TEA) as a basic amine compound.  The claims are open to a somewhat broader range of fluorine-containing resins and to all amine compounds.  Nevertheless, the nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).
As discussed in the interview which took place on 25 August 2021 and as set forth in the Applicant’s response dated 29 October 2021, PTFE and TEA or ammonia are reasonably representative of the full scope of the claimed materials.  
The carboxylic acid groups recited in Claim 1 are generated when a C-F bond is broken in the presence of oxygen, for example by irradiation in air.  Although the polymer backbone structures differ somewhat, each of the claimed fluorine-containing resins include C-F bonds similar to those of PTFE.  One of ordinary skill in the art would reasonably expect the behavior of carboxyl groups generated by cleavage of these bonds to be consistent across the full range of claimed materials in spite of any differences in the polymer backbone structure.
TEA and ammonia are reasonably representative of basic amine because the neutralization reaction that takes place between the carboxyl groups in the fluorine-containing resin and the -NH2 group in the basic compound will proceed through an identical mechanism regardless of the remaining structure of the compound.  
The improvements in the inventive examples relative to the comparative examples is unexpected given the minor differences in amounts of carboxyl groups and basic amine compound.  The inventive examples are perfectly commensurate in scope with the content of carboxyl groups and basic amine compound recited in Claim 1.  Although the materials employed in the inventive examples are not fully commensurate in scope with Claim1, they are reasonably representative of the claimed fluorine-containing resin and basic amine compound.  One of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof to the full scope of the claims.  Therefore, the inventive examples are sufficient to establish non-obviousness of independent Claim 1 and, by extension, dependent Claims 2, 3, 5-8, 11, and 18-20.
Independent Claim 9 was previously rejected under 35 U.S.C. 103 as being unpatentable over Buckmaster et al. (US 4,742,122) in view of Sawauchi et al. (US 2010/0168301).  Buckmaster was cited as teaching melt-processable fluorine-containing resin particles containing less than 80 carboxyl groups per 106 carbon atoms in the polymer.  Sawauchi was cited as teaching that treatment of a fluoropolymer with activated carbon after an anion exchange resin leads to a nitrogen content of 0-1 ppm, resulting in reduced odor.  
Claim 9 has been amended to recite a composition comprising fluorine-containing resin particles comprising 0-30 carboxyl groups per 106 carbon atoms and 0-3 ppm of a basic compound; a binder resin; and a charge transporting material.  Buckmaster’s melt-processable fluoropolymer is suggested for use as a wire coating; in forming films or tubing; as a coating; or in rotomolding applications to make hollow articles or linings.  Buckmaster does not teach a binder resin as required by amended Claim 9.  In addition, Buckmaster does not teach or suggest any additional component that would read on a charge transporting material.  One of ordinary skill in the art would find no motivation to include such a material in Buckmaster’s composition given the end uses contemplated by the reference.  These deficiencies in Buckmaster are not overcome by Sawauchi.  Therefore, the previous rejection of Claim 9 and dependent Claim 10 under 35 U.S.C. 103 has been withdrawn.  
A thorough search of the remaining prior art revealed no other reference or combination of references that would lead one of ordinary skill in the art to expect the results discussed above with respect to Claims 1-3, 5-8, 11, and 18-20, or that would lead one of ordinary skill in the art to the invention of Claims 9, 10, and newly presented Claim 21.  Therefore, Claims 1-3, 5-11, and 18-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762